DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 26, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Appl. No. 17/251,483 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest a method for producing a GaN laminate substrate comprising transferring a C-face sapphire thin film from a C-face sapphire substrate having an off-angle of 0.5 to 5° by the ion-implantation separation technique onto a handle substrate composed of a glass, ceramic, or single crystal material having a coefficient of thermal expansion at 800K which is greater than that of silicon and less than that of C-face sapphire, to construct a GaN epitaxial growth substrate, performing high-temperature nitriding treatment on the GaN epitaxial growth substrate at 800 to 1,000 °C and/or deposition treatment of crystalline AlN on the C-face sapphire thin film of the GaN epitaxial growth substrate, for thereby covering the surface of the C-face sapphire thin film with a surface treated layer of AlN, effecting GaN epitaxial growth on the surface treated layer of the surface treated GaN epitaxial growth substrate, to construct a GaN film carrier having a front surface which is an N-polarity surface, subjecting the GaN film to ion implantation to form an ion-implanted region, attaching and bonding together the GaN film-side surface of the ion-implanted GaN film carrier and a support substrate, and separating a GaN thin film from the GaN film along the ion-implanted region and transferring the GaN thin film onto the support substrate, thereby obtaining a GaN laminate substrate having the GaN thin film on the support substrate, the GaN thin film having a front surface which is a Ga-polarity surface as recited in the context of claim 1.  Dependent claims 2-13 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714